Vista la moción que antecede sobre desestimación de la presente apelación, y apareciendo que la corte de distrito en cinco de noviembre de 1928 denegó una moción para que se ordenase al taquí-grafo verificar la transcripción de la evidencia por haberse presentado dicha moción fuera de tiempo, sin que hasta la fecha se haya radicado en la secretaría de este tribunal, trans-cripción de autos, exposición del caso o transcripción de evi-dencia alguna, se declara con lugar la referida moción, y en su consecuencia se desestima el recurso de apelación que es-tableció la demandada en este caso contra sentencia de la Corte de Distrito de San Juan de fecha 3 de octubre de 1928.